Citation Nr: 0700602	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-23 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for Human 
Immunodeficiency Virus (HIV) infection.  

2.  Entitlement to service connection for a right hip 
disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to June 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The claim was remanded in July 2004 for additional 
evidentiary development.  It has now been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that the veteran currently has HIV related to his service.

2.  A right hip disability was first clinically demonstrated 
many years after the veteran's separation from military 
service and has not been related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have HIV that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2006).  

2.  A right hip disability resulting in a total hip 
replacement was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes here that a letter regarding VCAA 
requirements was sent to the claimant in May 2001, prior to 
the April 2002 rating decision which denied service 
connection for the claims on appeal.  The claimant submitted 
a notice of disagreement with that decision, and this appeal 
ensued.  He was issued additional VCAA letters in December 
2002 and August 2004.  Specifically, these documents notified 
him that VA would obtain all relevant evidence in the custody 
of a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  



During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  Such examinations were conducted by VA in March 
2006.  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.
Factual Background

The veteran contends that he sustained an injury to the right 
hip in service, and that he was infected with HIV at some 
point in service.  

As to the issue of entitlement to service connection for HIV 
infection, service medical records are silent for any 
complaints, finding or diagnosis of HIV infection, but do 
show that he was treated in October 1977 for complaints of 
dysuria and penile discharge.  A gram stain revealed the 
presence of "GNEID", and the veteran was prescribed 
antibiotics and advised to abstain from sex, alcohol and 
dairy products for one week.

The veteran contends that he was first diagnosed with HIV 
infection in 1983 or 1984 by the American Red Cross; records 
from that organization are not on file, but the veteran has 
informed VA twice that the American Red Cross no longer has 
any records for him.  Private treatment records are of record 
and include references to the presence of HIV as early as 
1996.  

With respect to the right hip, service medical records are 
negative for any complaints, finding or diagnosis of right 
hip disability.  Private medical records from the mid 1990s 
to 2004 are of record.  These documents first show right hip 
complaints in 1999 when the veteran presented with a several-
month history of right hip pain.  Diagnostic studies 
reportedly revealed the presence of avascular necrosis of the 
right hip with segmental collapse and a large loose fragment.  
The consulting physician in 1999 noted that the veteran's 
past history revealed several possibilities for the 
development of the hip problems.  He then noted that the 
veteran reported being a paratrooper in service, that the 
veteran had a history of steady alcohol use, that the veteran 
used prednisone for some time for another problem, and that 
the veteran experienced a right hip injury in February 1999 
when the hip was struck by a piece of steel at work.  The 
records show that the veteran thereafter underwent a right 
hip replacement in September 1999.

In 2004, the Board remanded these claims for VA examinations 
to address the etiology of the conditions.  The requested 
evaluations were conducted in March 2006 and the reports are 
of record and summarized below.  

In a statement by the veteran added to the record in October 
2005, he stated that tested positive for a sexually 
transmitted disease (STD) in service and was treated with 
medications.  He said that he was not told what disease he 
had contracted.  

Upon VA HIV examination in March 2006, the examiner noted 
that the claims file was reviewed.  Current symptoms of HIV 
included occasional fever and sweats, recurrent debility and 
extreme fatigue, occasional weight loss, vomiting, and 
nausea, and loss of appetite.  There was constant diarrhea, 
recurrent pneumonia, occasional herpes infections, occasional 
shingles, myalgia, headaches, and depression, as well as 
arthralgia.  Physical examination revealed a T-cell count 
above 200 but below 200 in the past.  Current opportunistic 
infections were pneumocystis, carinii pneumonia, Kaposi's 
sarcoma, and cytomegalovirus disease.  A diagnosis of HIV was 
given.  The examiner concluded that the veteran HIV was not 
as least as likely as not caused by or a result of military 
service.  He rationale was that there was no evidence of 
exposure to HIV in the service medical records; no 
documentation of occupation exposure (high risk activity) in 
his service records; no documentation of HIV illness until 
the 1990s' and no medical records indicated and STD or 
venereal disease on medical documentation.  


The VA orthopedic examination report from March 2006 reflects 
that the veteran had an antalgic gait.  These was significant 
limitation of motion on range of motion testing.  Pain was 
elicited on these studies.  There was crepitus of the right 
hips, and it was noted that he had undergone a hip 
replacement due to degeneration of the ball of the hip.  
Moderate weakness of the right hip was also noted.  The 
diagnosis was status post right hip replacement.  The 
examiner opined that it was less likely as not that the 
veteran' hip condition was related to military service.  For 
rationale, the examiner noted that documentation from the 
service records did not reflect joint or hip problems.  Such 
problems were not noted until 1999 after completion of 
military service.  

Analysis

HIV

Based on the foregoing, the Board thus finds that although 
the veteran currently is diagnosed with HIV infection, there 
is competent clinical evidence of record which negates his 
contention that this condition is of service origin.  The 
medical evidence does not show a relationship to service or 
that HIV was demonstrated therein.  Moreover, a VA examiner 
has specifically proffered that current HIV diagnosis is 
unrelated to military service.  For rationale, she noted that 
there was no evidence of exposure to HIV in the service 
medical record; no documentation of inservice high risk 
activity, and no documentation of HIV illness until the 
1990s.  She added that the service medical records did not 
indicate any STD or venereal disease.  

As to the representative's claim on the November 2006 hearing 
presentation that the VA examiner provided contradictory 
opinions regarding the etiology of the veteran's HIV 
infection, the Board concludes that she did not.  As 
summarized above, the examiner provided numerous rationales 
for why HIV was not of service origin.  The representative's 
statement that the examiner noted that the veteran's HIV was 
the result of inservice GNEID on gram stain in 1977 is a 
misrepresentation of the report as a whole.  To the Board, 
the opinion of the examiner is clear when the report is read 
in its entirety without quoting excerpts out of context.  

The Board emphasizes that while the appellant may well 
believe that he now has HIV of service onset, he cannot 
support the claim on the basis of his assertions alone.  His 
contentions as to etiology of this condition have been 
considered.  It is noted that he is competent as a lay person 
to report on that which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
evidence of record that the veteran has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Right Hip

The service medical records do not reflect any injury to the 
right hip in service.  Moreover, there is no indication that 
the appellant had any hip -related complaints in service or 
that he developed any such complaints until many, many years 
after service discharge.  The veteran currently carries 
diagnosis of a total hip replacement, but his initial 
problems were noted in 1999 when severe avascular necrosis 
with a large loose fragment was noted.  The replacement came 
shortly thereafter.  On VA examination in 2006, the examiner 
opined that it was less than likely that current right hip 
pathology was caused by military service.  The lack of 
documentation of such until many years after service was 
noted as rationale.  In view of such, the Board must find 
that current right hip pathology may not be attributed to 
service.  

Again, it is emphasized that the veteran's contentions as to 
etiology of this condition have been considered.  However, as 
noted above, there is no evidence of record that he has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit; Espiritu, supra.




ORDER

Service connection for HIV infection is denied.  

Service connection for a right hips disorder is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


